Case 3:19-cv-00418-REP-RCY Document 33 Filed 07/31/20 Page 1 of 3 PageID# 294
                                                                                   rx
                                                                                   JUL3 I m
                                                                                                 IIJ
                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION



           UHURU BARAKA ROWE,

                Plaintiff,                              MOTION FOR
                                                        APPOINTMENT OF COUNSEL
           V.

                                                        Civil Action No. 3:19-cv-418
           TRACY S. RAY,et a!..

                Defendants.



        Pursuant to Title 28 U.S.C. §1915(e)(1), Plaintiff Uhuru Baraka Rowe moves this

        court for an order appointing counsel to represent him in this case. In support of

        this motion, Plaintiff states the following:


        1. Plaintiff is unable to afford counsel. He requested and was granted leave to

           proceed in forma pauperis by this court on March 18, 2020.


        2. The number of defendants in this case is numerous, the issues involved are

           complex and will require significant research, investigations and depositions.


        3. A trial in this case will likely involve conflicting testimony and court-appointed

           counsel would better enable Plaintiff to present evidence and cross-examine

           witnesses.



        4. Plaintiffs imprisonment, especially during the current COVID-19 pandemic and

            its possible lasting impact on the criminal justice system, will greatly limit his

            ability to perform these functions.
Case 3:19-cv-00418-REP-RCY Document 33 Filed 07/31/20 Page 2 of 3 PageID# 295

                                                                Motion for Appointment.


        WHEREFORE, Piaintiff requests that the court appoint him competent counsel in

        this case.



        April 15, 2020

        Respectfully submitted.



          LAWaaam
        Uhuru Baraks. Rowe
        #1131545
        Greensville Correctional Center
        901 Corrections Way
        Jarratt, Virginia 23870
                 Case 3:19-cv-00418-REP-RCY Document 33 Filed 07/31/20 Page 3 of 3 PageID# 296




          ^o.u>e ^\\3\5H5                                RICI-iMOND './A 23:>'
                                                                             '
01r6€ir\5v\l\e Gorrec\^or^a\ CehVer
                                                        ■2B           PM 1 L
'^0\ CorrecV\oias VJay
3arrQV\ ^VA 2B?^o
                                                                         rV.




                                             C\erW                                 ,,
                                             U n We A &ka\cG
                                                      \ ■, \
                                                                 ^
                                                             / \ " '—
                                                                                 iV -'Cou r t
                                             t.cxsVerr> U\5^r\cV o'r VivQlviio

LeQQ\ Mqi\
                                              "701 £. ^roaci ?)V. jSuWe 3ciOo
                                              \^\cV»rY>or>dl , V A 7 3 31"^
                                i£3.2.i 3~~352©S3
